DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as filed in a preliminary amendment filed on August 8, 2019, were previously pending and subject to a non-final office action filed on September 30, 2021 (the “September 30, 2021 Non-Final Office Action”).  Following the September 30, 2021 Non-Final Office Action, Applicant amended claims 1 and 11 in an amendment filed on March 29, 2022 (the “March 29, 2022 Amendment”), see Applicant’s amended claims (pp. 2-8 of the March 29, 2022 Amendment).  Claims 2-10 and 12-20 were not amended in the March 29, 2022 Amendment.  Claims 1-20, as recited in the March 29, 2022 Amendment, are currently pending and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's Remarks, pp. 9-10, Rejections under 35 U.S.C. § 101 Section, filed March 29, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Specifically, Applicant argues that the claims recite a specific improvement over prior art systems, because (1) the claims recite generating an enhanced toxicology report for a patient; and (2) the claimed system and method allows users to share information, as well as aggregate, compile, and normalize that information in real time in a standardized format.  See Applicant’s arguments, at p. 10.  Examiner respectfully disagrees.
The combination of the computer devices, one or more machine learned models, and the step of generated an enhanced toxicology report, described I claims 1 and 11, does not represent an improvement to the functioning of a computer or a technical field.  When evaluating whether claims recite an improvement to the functioning of a computer or a technical field, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP § 2106.05(a).  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem may not be sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (citing the TLI Communications LLC v. AV Auto case).  Further, gathering and analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
Similar to the TLI Communications case, Applicant’s claims merely implement conventional techniques, such as receiving and analyzing laboratory test results and prescription data for a patient in  order to determine the likelihood that a patient is at risk to overdose.  Applicant’s claims merely apply the existing processes of receiving and analyzing laboratory test results and prescription data for a patient in  order to determine the likelihood that a patient is at risk to overdose.  The Examiner submits that these steps are old and well-known in the medical industry, and Applicant has not described the machine learned models with any specificity or particularity (i.e., how do one or more the machine learned models calculate the overdose risk score and drug consistency assessment in a way that provides an improve to similar prescription risk calculation processes).  Therefore, the claims are insufficient to show an improvement in pharmacological tracking and reporting systems.  Further, Applicant has not described a technical problem or how the use of these generic devices and functions provides a technical solution to a technical problem.  Still further, the computing system; one or more processors; non-transitory computer-readable storage medium having a plurality of instructions stored thereon; one or more machine learned models; computing device; requestor computing device are performing their most generic and basic functions within the claim (i.e., collecting, analyzing, and transmitting data); and any increased speed in performing this existing process merely comes from implementing it using generic computer devices.  As such, adding these generic computer devices and functions to claims 1-20 does not represent an improvement to the functioning of computers or a technical field.
Further, the claimed system and method do not describe sharing information, in real time in a standardized format.  The Examiner is unable to find any description of sharing information in real time in a standardized format in the claims or the specification.  Therefore, Applicant’s claims are deemed to be unlike Example 42 in the USPTO’s Subject Matter Eligibility examples.
  Therefore, the claims do not provide limitations which are indicative of a practical application under Prong Two of Step 2A of the 2019 Revised PEG.  Therefore, the rejections of claims 1-20 under 35 U.S.C. § 101 are maintained in this office action.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant's Remarks, pp. 10-13, Rejections under 35 U.S.C. § 103 Section, filed March 29, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.  Applicant argues that Clark (Pub. No. US 2019/0355451) does not teach the limitation directed to “determining a daily morphine milligram equivalent of the patient for the given time period, wherein, the daily morphine milligram equivalent of the patient for the given time period corresponds to a cumulative intake of opioid class drugs by the patient on a daily basis for the given time period”, as described in claims 1 and 11. See Applicant’s Remarks, at pp.12-13.  Examiner respectfully disagrees.
Clark explicitly teaches in paragraph [0040] that that the med alert service 368 may calculate a “milligram morphine equivalent” (“MME”) for a particular list of drugs (i.e., determining a daily morphine milligram equivalent for the patient), which is information that can be used to indicate dangerous dosage levels of drugs on the particular list.  Paragraph [0040] teaches that the list of drugs comes from the patient’s prescription drug record.  Therefore, the calculated MME for the prescription drug list is interpreted to be the equivalent of a daily morphine milligram equivalent that corresponds to a cumulative intake of opioid class drugs for the patient, because the MME indicates dangerous dosage levels of drugs on the patient’s prescription drug list (i.e., a list of drugs that comprises the cumulative intake of any and all opioid class drugs by the patient on daily basis).  As such, Clark explicitly teaches “determining a daily morphine milligram equivalent of the patient for the given time period, wherein, the daily morphine milligram equivalent of the patient for the given time period corresponds to a cumulative intake of opioid class drugs by the patient on a daily basis for the given time period”, as described in claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-10 are directed to a computer implemented method for prescription drug management program reporting, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 11-20 are directed to a system, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).  Claims 1 and 11 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 11 and claim 1 include limitations that recite an abstract idea.  Note that independent claim 11 is the computing system claim, while claim 1 covers a computer implemented method claim.  Specifically, independent claim 11 recites the following limitations (and claim 1 substantially recites the following limitations):
A computing system, comprising: one or more processors; and non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

receiving laboratory test results from a laboratory, the laboratory test results corresponding to a patient and being indicative of a toxicology screen of the patient;

retrieving, from a prescription drug management program data source, controlled substance prescription data for the patient, the controlled substance prescription data including prescriptions of controlled substances issued to the patient for a relevant time period;

analyzing, utilizing one or more machine learned models, the controlled substance prescription data and the laboratory test results to determine a daily morphine milligram equivalent of the patient for a given time period, an overdose risk score, and a drug consistency assessment, wherein:

	the daily morphine milligram equivalent of the patient for the given time period corresponds to a cumulative intake of opioid class drugs by the patient on a daily basis for the given time period,

	the overdose risk score is indicative of a likelihood of an unintentional overdose by the patient, and

the drug consistency assessment is representative of a match between the controlled substance prescription data and the laboratory test results for the patient;

generating an enhanced toxicology report corresponding to the patient based on the determined daily morphine milligram equivalent of the patient for the given time period, the overdose risk score, and the drug consistency assessment; and

outputting the enhanced toxicology report to a requestor computing device.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., analyzing prescription data and laboratory test results data (i.e., making observations, judgements, and/or opinions); making determinations and assessments from the data (e.g., determining the daily morphine milligram equivalent for the patient, an overdose risk score, and a drug consistency assessment) (i.e., making observations, evaluations, judgements, and/or opinions); and generating an enhanced toxicology report with the determinations and assessments (i.e., making observations, evaluations, judgements, and/or opinions)).  That is, other than reciting: (1) a computing system; (2) one or more processors; (3) a non-transitory computer-readable storage medium having a plurality of instructions stored thereon; (4) a computing device; (5) a requestor computing device; (6) one or more machine learned models; and the steps of: (7) “receiving laboratory test results from a laboratory, the laboratory test results corresponding to a patient and being indicative of a toxicology screen of the patient”; (8) “retrieving, from a prescription drug management program data source, controlled substance prescription data for the patient, the controlled substance prescription data including prescriptions of controlled substances issued to the patient for a relevant time period”; and (9) “outputting the enhanced toxicology report to a requestor computing device”, the context of claims 1 and 11 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., analyzing prescription data and laboratory test results data; making determinations and assessments from the data; and generating an enhanced toxicology report with the determinations and assessments).
The aforementioned claim limitations described in claims 1 and 11 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) analyzing the prescription data and laboratory test results data (i.e., making observations, judgements, and/or opinions); making determinations and assessments from the data (e.g., determining the daily morphine milligram equivalent for the patient, an overdose risk score, and a drug consistency assessment) (i.e., making observations, evaluations, judgements, and/or opinions); and creating the enhanced toxicology report with the determinations and assessments (i.e., making observations, evaluations, judgements, and/or opinions).  Medical professionals commonly make these types of observations, evaluations, judgments, or opinions when evaluating prescription data and generating toxicology reports.  Therefore, these steps are reasonably and commonly performed mentally and/or manually using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 11 recite an abstract idea.
Furthermore, Examiner notes that claims 2-10 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1; and claims 2-20 (which individually depend on claim 11 due to their respective dependency chains) further narrow the abstract idea described in claim 11.  As such, dependent claims 2-10 and 12-20 similarly cover limitations directed to narrowing the abstract concept described in claims 1 and 11 which is directed to a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., analyzing prescription data and laboratory test results data; making determinations and assessments from the data; and generating an enhanced toxicology report with the determinations and assessments).  Examiner also notes that dependent claims 2-10 and 12-20 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.
For example, claims 2 and 12 describe further mental or manual steps directed to collecting patient attribute data from the one or more patient data sources.  Next, claims 3 and 13 describes further mental or manual steps of adding historical trend data for the determined daily morphine milligram equivalent to the enhanced toxicology report.  Claims 4 and 14 further limits the mental or manual steps to require that the historical trend be presented in a graphical format.  Claims 5 and 15 further limits the mental or manual steps to require that the enhanced toxicology report include one or more drug consistency scores based on the drug consistency assessment.  Claims 6 and 16 further limits the mental or manual steps to require that the drug consistency scores indicate certain information.  Claims 7 and 17 further limits the mental or manual steps to require that the enhanced toxicology report include a list of the prescriptions issued to the patient.  Claims 8 and 18 further limits the mental or manual steps to require that the enhanced toxicology report include a list of the prescribers that issued the prescriptions to the patient.  Claims 9 and 19 further limits the mental or manual steps to require that the enhanced toxicology report show an overlap of prescriptions issued to the patient by multiple subscribers.  Claims 10 and 20 further limits the mental or manual steps of adding historical trend data for the determined overdose risk score for the patient to the enhanced toxicology report.  These are all similar to features in the independent claims in that they are mental or manual steps that are applied on a computer.  Therefore, claims 2-10 and 12-20 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for representative independent claim 11 (similar to claim 1), the additional elements beyond the above-noted at least one abstract idea are as follows (where the bolded portions are deemed to be the “additional elements” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), comprising: one or more processors (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and non-transitory computer-readable storage medium having a plurality of instructions stored thereon (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

receiving laboratory test results from a laboratory, the laboratory test results corresponding to a patient and being indicative of a toxicology screen of the patient (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

retrieving, from a prescription drug management program data source, controlled substance prescription data for the patient, the controlled substance prescription data including prescriptions of controlled substances issued to the patient for a relevant time period (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

analyzing, utilizing one or more machine learned models (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the controlled substance prescription data and the laboratory test results to determine a daily morphine milligram equivalent of the patient for a given time period, an overdose risk score, and a drug consistency assessment, wherein:

	the daily morphine milligram equivalent of the patient for the given time period corresponds to a cumulative intake of opioid class drugs by the patient on a daily basis for the given time period,

	the overdose risk score is indicative of a likelihood of an unintentional overdose by the patient, and

the drug consistency assessment is representative of a match between the controlled substance prescription data and the laboratory test results for the patient;

generating an enhanced toxicology report corresponding to the patient based on the determined daily morphine milligram equivalent of the patient for the given time period, the overdose risk score, and the drug consistency assessment;

outputting the enhanced toxicology report (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) to a requestor computing device (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

a computing device (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).

However, the recitation of these generic computer components and functions in claims 1 and 11 are recited at a high-level of generality (i.e., using generic computer devices to perform the abstract idea of: analyzing prescription data and laboratory test results data; making determinations and assessments from the data; and generating an enhanced toxicology report with the determinations and assessments), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of analyzing prescription data and laboratory test data and generating toxicology reports on general purpose computer; and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the instructions stored on the non-transitory computer-readable storage medium and executed by the one or more processors and the machine learned models) to perform the aforementioned abstract concept of: analyzing prescription data and laboratory test results data; making determinations and assessments from the data; and generating an enhanced toxicology report with the determinations and assessments.
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
		- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the initial steps directed to “receiving the laboratory test results data corresponding to a patient”; and “retrieving the prescription data for the patient”, described in claims 1 and 11 are necessary data gathering steps (i.e., collecting/receiving the information pertaining to the laboratory test results and the prescription data for the patient are necessary in order to make the determinations and generate the enhanced toxicology report).  Similarly, the final step directed to “outputting the enhanced toxicology report”, described in claims 1 and 11, is a necessary data outputting step (i.e., outputting the enhanced toxicology report is necessary in order to present the information to the requestor (e.g., a medical professional)).
Thus, the additional elements in independent claims 1 and 11 are not indicative of integrating the judicial exception into a practical application.
	For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1 and 11 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1 and 11, as recited, the computing system; one or more processors; non-transitory computer-readable storage medium having a plurality of instructions stored thereon; one or more machine learned models; computing device; requestor computing device; and the steps of: “receiving laboratory test results from a laboratory, the laboratory test results corresponding to a patient and being indicative of a toxicology screen of the patient”; “retrieving, from a prescription drug management program data source, controlled substance prescription data for the patient, the controlled substance prescription data including prescriptions of controlled substances issued to the patient for a relevant time period”; and “outputting the enhanced toxicology report to a requestor computing device”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- In regard to the computing system; one or more processors; non-transitory computer-readable storage medium having a plurality of instructions stored thereon; one or more machine learned models; computing device; requestor computing device – Applicant generally describes these computer components in a generic way in Applicant’s specification, as filed on August 8, 2019.
		- For example, Applicant discloses that “each computing device can be any type of suitable computing device, such as a desktop computer, a tablet computer, a laptop computer, a wearable computing device such as eyewear, a watch or other piece of jewelry, or clothing that incorporates a computing device.” Applicant’s specification, as filed on August 8, 2019, paragraph [0158].  These devices, such as a desktop computer, tablet, and laptop computer, are generic computing devices which are old and well-known computer devices in the medical industry.  Further, Applicant discloses that the computing system can include one or more computing devices and one or more servers that communicate via a network. See Applicant’s specification, as filed on August 8, 2019, paragraph [0158].  Since Applicant’s disclosure shows that the computing devices a generic computer devices, and the computing system is made up of one or more of these generic computer devices, Applicant’s disclosure also shows that the computing system is made of generic computing devices which are old and well-known computer devices in the medical industry.  Therefore, the computing device and computing system are deemed to be generic computer components under Step 2B.
		- Next, Applicant discloses that “the term ‘processor’ as used herein [in the specification] is intended to refer to both a single processor and multiple processors operating together.”  Applicant’s specification, as filed on August 8, 2019, paragraph [0159].  Additionally, Applicant discloses that “the processor may include a single processor, digital processor, embedded processor, microprocessor or any variant such as a co-processor (math co-processor, graphic co-processor, communication co-processor and the like) and the like that may directly or indirectly facilitate execution of program code or program instructions stored thereon.” Applicant’s specification, as filed on August 8, 2019, paragraph [0165].  Single processors and multiple processors are generic computing devices which are old and well-known computer devices in the medical industry.  Therefore, the one or more processors are deemed to be generic computer components under Step 2B.
		- Further, Applicant discloses that the storage medium may include but may not be limited to one or more CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and the like.  Applicant’s specification, as filed on August 8, 2019, paragraph [0165].  These devices are generic memory/storage which are old and well-known computer devices in the medical industry.  Therefore, the non-transitory computer-readable storage medium having a plurality of instructions stored thereon is deemed to be a generic computer component under Step 2B.
		- Still further, Applicant discloses that the machine learning model may be “any suitable type of model, including neural networks, deep neural networks, recurrent neural networks, Hidden Markov Models, Bayesian models, regression models, and the like.” Applicant’s specification, as filed on August 8, 2019, paragraph [0075].  These machine learning models are old and well-known algorithms in predictive modeling, and the claims and the specification do not describe the machine learning model with any specificity or particularity.  Therefore, the machine learned models described in the claims is deemed to be a generic computer algorithm under Step 2B.
		- Lastly, Applicant generally discloses that the machines which are used to implement the invention may include personal digital assistants, laptops, personal computers, mobile phones, other handheld computing devices, medical equipment, wired or wireless communication devices, tablet PCs, electronic devices, etc. See Applicant’s specification, as filed on August 8, 2019, paragraph [0176].  These devices are generic computer devices which are old and well-known computer devices in the medical industry.  Therefore, the requestor computing device is similarly deemed to be a generic computer component under Step 2B.
	- Regarding the steps and features of: “receiving laboratory test results from a laboratory, the laboratory test results corresponding to a patient and being indicative of a toxicology screen of the patient”; “retrieving, from a prescription drug management program data source, controlled substance prescription data for the patient, the controlled substance prescription data including prescriptions of controlled substances issued to the patient for a relevant time period”; and “outputting the enhanced toxicology report to a requestor computing device” - The following represent an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
			- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: receiving laboratory test results from a laboratory, the laboratory test results corresponding to a patient and being indicative of a toxicology screen of the patient”; “retrieving, from a prescription drug management program data source, controlled substance prescription data for the patient, the controlled substance prescription data including prescriptions of controlled substances issued to the patient for a relevant time period”; and “outputting the enhanced toxicology report to a requestor computing device”, are similarly deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent simple collection and transmission of data over a network (i.e., “receiving the laboratory test results corresponding to a patient” and “retrieving the prescription data for the patient”, are the equivalent of receiving data over a network; and “outputting the enhanced toxicology report” is the equivalent of transmitting data over a network (i.e., transmitting the enhanced toxicology report to a requestor computing device over a network).
Therefore, the additional described in claims 1 and 11 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1 and 11 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1 and 11 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-10 (which depend on claim 1 due to their respective chains of dependency); and dependent claims 12-20 (which depend on claim 11 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-10 and 12-20 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1 and 11.  Dependent claims 2-10 and 12-20 merely add limitations that further narrow the abstract idea described in independent claims 1 and 11.  Therefore, claims 1-20 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over:
- DeFrank et al. (Pub. No. US 2018/0174673), in view of:
- Gupta et al. (Pub. No. US 2018/0374580);
- Clark (Pub No. US 2019/0355451); and
- Miller et al. (Pub. No. US 2008/0015894).

	Regarding claims 1 and 11,
		- DeFrank teaches:
			- a computer implemented method for prescription drug management program reporting, comprising (as described in claim 1) (DeFrank, paragraph [0030]; Paragraph [0030] teaches that Figure 1A shows a prescription drug management program accountability method and system.):
			- a computing system, comprising: one or more processors; and a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by the one or more processors, cause the one or more processors to perform operations comprising (as described in claim 11) (DeFrank, paragraph [0030]; Paragraph [0030] teaches that Figure 1A shows a prescription drug management program accountability method and system.  Paragraph [0030] teaches that the system includes a network server 101 (i.e., a processor) with an application program interface 102 and at least one prescription drug management program accountability database 103 (i.e., a non-transitory computer-readable storage medium).):
				- receiving, at a computing device having one or more processors, laboratory test results from a laboratory, the laboratory test results corresponding to a patient and being indicative of a toxicology screen of the patient (as described in claims 1 and 11) (DeFrank, paragraph [0051], FIG. 4; Paragraph [0051] teaches that Figure 4 shows a block diagram of an overview flow chart of inputting, analyzing, and monitoring testing and prescription activity and results of one embodiment.  FIG. 4 shows allowing of input of lab testing from any type of lab including toxicology drug testing, pharmacogenetic testing (PGX), blood testing, etc. (i.e., receiving laboratory test results corresponding to a patient and being indicative of a toxicology screen of the patient) and integrating the lab testing information into the PDMPA patient data 400 of one embodiment.);
- retrieving, by the computing device and from a prescription drug management program data source, controlled substance prescription data for the patient, the controlled substance prescription data including prescriptions of controlled substances issued to the patient for a relevant time period (as described in claims 1 and 11) (DeFrank, paragraph [0052]; Paragraph [0052] teaches that the PDMPA processing includes integrating and monitoring pharmacy prescriptions for each patient prescribed a schedule II, III and IV drug by having electronic integration of pharmacy data from all dispensing pharmacies and dispensing entities 410 (i.e., receiving controlled substance prescription data for the patient).);
- analyzing, by the computing device, the controlled substance prescription data and the laboratory test results to determine a drug consistency assessment (similar to the limitation described in claims 1 and 11) (DeFrank, paragraph [0091]; Paragraph [0091] teaches that the process for processing the lab testing data and the prescription data for a patient (i.e., the laboratory test results, the patients toxicology screening data; and the controlled substance data) includes analyzing lab testing data including toxicology drug testing, pharmacogenetic testing (PGX), blood testing, urine testing and other drug use related lab testing; integrating the lab testing data into a prescription drug management program accountability system network patient data database; processing the lab testing data for a patient includes integrating, monitoring and analyzing pharmacy prescriptions data from all dispensing pharmacies and dispensing entities; wherein analyzing the lab testing data and the integrated pharmacy prescriptions data to assess a patient’s risk of drug abuse and addiction (i.e., analyzing the laboratory test results and controlled substance data to determine a drug consistency assessment) and create warnings and alerts based on the risk assessments (i.e., determining a drug consistency assessment).);
- wherein, the drug consistency assessment is representative of a match between the controlled substance prescription data and the laboratory test results for the patient (as described in claims 1 and 11) (DeFrank, paragraph [0059]; Paragraph [0059] teaches that the screener (i.e., the lab test results) and opioid behavior and risk assessment 690 patient questionnaire (i.e., the drug consistency assessment) is used for assessing a patient behavior which may indicate a drug abuse problem and assess the severity of the drug abuse problem, and to identify individuals who are at risk for developing drug or alcohol-related problems including starting an addiction 697 (i.e., matching the controlled substance prescription data and the laboratory test results for the patients).; and
- generating, by the computing device, an enhanced toxicology report corresponding to the patient based on the overdose risk score and the drug consistency assessment (similar to the limitation described in claims 1 and 11); and outputting, by the computing device, the enhanced toxicology report to a requestor computing device (as described in claims 1 and 11) (DeFrank, paragraph [0091]; Paragraph [0091] teaches that processing includes creating automatically reports and providing the reports and clinical guidance to a practitioner using the prescription drug management program accountability system network (i.e., generating and outputting the enhanced toxicology report).).
		- DeFrank does not explicitly teach a method and system, comprising:
				- analyzing, by the computing device and utilizing one or more machine learned models, the controlled substance prescription data and the laboratory test results to determine a daily morphine milligram equivalent of the patient for a given time period and an overdose risk score (as described in claims 1 and 11);
				- wherein, the daily morphine milligram equivalent of the patient for the given time period corresponds to a cumulative intake of opioid class drugs by the patient on a daily basis for the given time period (as described in claims 1 and 11); and
				- wherein, the overdose risk score is indicative of a likelihood of an unintentional overdose by the patient (as described in claims 1 and 11).
		- However, in analogous art of systems and methods for identifying overdose risks, Gupta teaches a system and method, comprising:
			- analyzing, by the computing device and utilizing one or more machine learned models, the controlled substance prescription data and the laboratory test results to determine an overdose risk score for a patient (as described in claims 1 and 11) (Gupta, paragraphs [0001], [0030], and [0033]; Paragraph [0001] teaches a method for developing a risk stratification (levels of risk) from disparate sources of data (e.g., demographic, geographic, and social data) to identify subjects who may be at risk for addiction to, diverting, or overdose of a drug.  Paragraph [0030] teaches that the geocoded data and geocoded subject data may also be fed back to Block 240 in in iterative process such that the output data, in addition to its other benefits, enables machine learning to further enhance and make more effective the risk stratification process (i.e., the data is analyzed using one or more machine learned models to determine the risk stratification and risk score described in paragraph [0033]).  For example, paragraph [0033] teaches that block 280 (deliver Risk Score) may refer to processor 123 or other computing device locally or by a remote computing device delivering a risk score to a downstream user (i.e., determining a risk score).  In one or more embodiments, the risk score provides a risk stratification, e.g., of the likelihood for subjects or subject populations to become addicted, divert opioids from proper channels, or overdose (i.e., the risk score is an overdose risk score for a patient).  Paragraph [0030] teaches that this feature is beneficial for enhancing risk stratification processes and making them more effective.).	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for identifying overdose risks at the time of the effective filing date of the claimed invention to modify the prescription drug management program accountability method and system taught by DeFrank, to incorporate steps and features directed to using a machine learning predictive model to perform the risk stratification and determine an overdose risk score for patients, as taught by Gupta, in order to enhance risk stratification processes and make them more effective. See Gupta, paragraph [0030]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for tracking medication records, Clark teaches a system and method, comprising:
			- determining a daily morphine milligram equivalent of the patient for the given time period (as described in claims 1 and 11); and wherein, the daily morphine milligram equivalent of the patient for the given time period corresponds to a cumulative intake of opioid class drugs by the patient on a daily basis for the given time period (as described in claims 1 and 11) (Clark, paragraph [0040]; Paragraph [0040] teaches that the med alert service 368 may calculate a “milligram morphine equivalent” (“MME”) for a particular list of drugs (i.e., determining a daily morphine milligram equivalent for the patient), which is information that can be used to indicate dangerous dosage levels of drugs on the particular list.  Paragraph [0040] teaches that the list of drugs comes from the patient’s prescription drug record.  Therefore, the calculated MME for the prescription drug list is interpreted to be the equivalent of a daily morphine milligram equivalent that corresponds to a cumulative intake of opioid class drugs for the patient, because the MME indicates dangerous dosage levels of drugs on the patient’s prescription drug list (i.e., a list of drugs that comprises the cumulative intake of any and all opioid class drugs by the patient on daily basis).).  Paragraph [0040] teaches that this feature is beneficial for providing other dangerous drug interaction information.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for tracking medication records at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of Gupta, to incorporate a step and feature directed to determining a daily morphine milligram equivalent for a patient, as taught by Clark, in order to provide dangerous drug interaction information. See Clark, paragraph [0040]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods for identifying health risks, Miller teaches a system and method, wherein:
			- the overdose risk score is indicative of a likelihood of an unintentional overdose by the patient (as described in claims 1 and 11) (Miller, paragraphs [0002], [0019], [0040], [0050], and [0052]; Paragraph [0052] teaches that a health risk assessment routing 200 may automatically develop a health risk index or medication therapy index (i.e., a risk score) which indicates the degree to which an identified adverse health outcome may occur based on the above factors (see paragraph [0019], where the patient risk factors are described as age, ethnicity, weight, genetic predisposition, etc.).  Paragraph [0050] teaches that those identified adverse health outcomes may be related to instances of over-utilization which may indicate abuse of the medication which may lead to an overdose (i.e., the risk score is based on overdose, so the risk score is an overdose risk score).  Paragraph [0002] teaches that the patients overdoses may be related to: (i) drug-drug interactions (i.e., when patients are taking multiple prescription drugs and the drugs interact with or interfere with another drug or set of drugs); and (ii) drug-disease interactions (i.e., when a medication intended for treatment of one disease is in conflict with the treatment of a different disease in the same patient).  These types of overdose are interpreted to be the equivalent of “unintentional” overdoses, because the patient does not intend to take more of a drug than they are prescribed to take.  Therefore, Miller teaches determining an overdose risk score, where the overdoses may be classified as “unintentional” overdoses.  Paragraph [0040] teaches that this feature is beneficial for improving patient adherence to prescribed medication therapy regimens).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for identifying health risks at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of: Gupta and Clark, to incorporate a step and feature directed to determining an overdose risk index that may be indicative of unintentional overdoses by the patient, as taught by Miller, in order to improve patient adherence to prescribed medication therapy regimens. See Miller, paragraph [0040]; see also MPEP § 2143 G.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: DeFrank et al. (Pub. No. US 2018/0174673), as modified in view of: Gupta et al. (Pub. No. US 2018/0374580); Clark (Pub No. US 2019/0355451); and Miller et al. (Pub. No. US 2008/0015894), as applied to claims 1 and 11 above, and further in view of:
- Quint et al. (Pub. No. US 2012/0253139).

	Regarding claims 2 and 12,
		- The combination of: DeFrank, as modified in view of: Gupta; Clark; and Miller, teach the limitations of: claim 1 (which claim 2 depends on); and claim 11 (which claim 12 depends on), as described above.
		- Miller further teaches a method and system, comprising:
			- obtaining, by the computing device, patient attributes of the patient from one or more patient data sources, the patient attributes corresponding to one or more of an age of the patient, a weight of the patient, a body type of the patient, an activity level of the patient, and a diagnosis of the patient (as described in claims 2 and 12) (Miller, paragraph [0046]; Paragraph [0046] teaches that beginning at block 202, the routine 200 receives patient parameter data, including, but not limited to, the patient’s name, contact information (e.g., address, electronic address, telephone number, etc.), age data (e.g., age and/or birth date) (i.e., obtaining patient attributes corresponding to the age of the patient), medical provider(s), etc.  The patient parameter data may further include patient risk factor data which may be used to assess a health risk of the patient.  The patient risk factor data may include, but is not limited to, age (i.e., obtaining patient attributes corresponding to the age of the patient), ethnicity, gender, genetic predisposition and weight (i.e., obtaining patient attributes corresponding to the weight of the patient).).
		- The combination of: DeFrank, as modified in view of: Gupta; Clark; and Miller, does not explicitly teach a method and system, wherein:
			- the enhanced toxicology reports are based on the patient attributes (as described in claims 2 and 12).
		- However, in analogous art of systems and methods for managing pharmaceutical information, Quint teaches a method and system, wherein:
			- the enhanced toxicology reports are based on the patient attributes (as described in claims 2 and 12) (Quint, paragraphs [0087] and [0090]; Paragraph [0087] teaches that the risk score assessment module can determine an overall risk score of a user taking into account factors such as a user’s height, weight (i.e., obtaining patient attributes corresponding to the weight of the patient), age (i.e., obtaining patient attributes corresponding to the age of the patient), pre-existing medical conditions (i.e., obtaining patient attributes corresponding to a diagnosis of the patient), current medications, and other responses provided by the user on their health risk assessment.  Paragraph [0090] teaches that a report generation module 340 generates a summary report (i.e., generating an enhanced toxicology report) based on the overall risk score and the medication risk score or a user determined by risk score assessment module 240 and stored in risk score data 242 (i.e., the generated enhanced toxicology report is based on the patient attributes that were used to determine the overall risk score described in paragraph [0087]), alerts generated by alerts module 220, as well as health risk assessment responses stored in health risk assessment response database 206.  Paragraph [0090] teaches that this feature is beneficial for generating reports which can be specific to the user (i.e., the generated enhanced toxicology report is based on the patient attributes).).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing pharmaceutical information at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of: Gupta; Clark; and Miller, to incorporate a step and feature directed to generating the reports based on the patient’s attributes, as taught by Quint, in order to generate reports which can be specific to the user. See Quint, paragraph [0090]; see also MPEP § 2143 G.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: DeFrank et al. (Pub. No. US 2018/0174673), as modified in view of: Gupta et al. (Pub. No. US 2018/0374580); Clark (Pub No. US 2019/0355451); and Miller et al. (Pub. No. US 2008/0015894), as applied to claims 1 and 11 above, and further in view of:
- Purich (Pub. No. WO 2013/122979).

	Regarding claims 3 and 13,
		- The combination of: DeFrank, as modified in view of: Gupta; Clark; and Miller, teach the limitations of: claim 1 (which claim 3 depends on); and claim 11 (which claim 13 depends on), as described above.
		- The combination of: DeFrank, as modified in view of: Gupta; Clark; and Miller, does not explicitly teach a method and system, wherein:
			- the enhanced toxicology report corresponding to the patient includes a historical trend of the determined daily morphine milligram equivalent for the patient (as described in claims 3 and 13).
		- However, in analogous art of systems and methods for managing and analyzing pharmaceutical data, Purich teaches a method and system, wherein:
			- the enhanced toxicology report corresponding to the patient includes a historical trend of the determined daily morphine milligram equivalent for the patient (as described in claims 3 and 13) (Purich, FIG. 2, p. 12, lines 14-20; Figure 2 is a graph showing a curve for the primary outcome results for morphine equivalent dosing over a 30-day period for all patients and a separate curve for the primary outcome results for morphine equivalent dosing over a 30-day period for female patients (i.e., historical trends for determined daily morphine milligram equivalent for patients).  On page 12, lines 14-20 teach that this feature is beneficial for analyzing opiate usage in patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing and analyzing pharmaceutical data at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of: Gupta; Clark; and Miller, to incorporate a step and feature directed to including a graph of morphine equivalent dosing over a 30-day period for patients in a report, as taught by Purich, in order to analyze opiate usage in patients. See Purich, p. 12, lines 14-20; see also MPEP § 2143 G.

	Regarding claims 4 and 14,
		- The combination of: DeFrank, as modified in view of: Gupta; Clark; Miller; and Purich, teach the limitations of: claim 3 (which claim 4 depends on); and claim 13 (which claim 14 depends on), as described above.
		- Purich further teaches a method and system, wherein:
			- the historical trend is presented in a graphical format (as described in claims 4 and 14) (Purich, FIG. 2; Figure 2 is a graph showing a curve for the primary outcome results for morphine equivalent dosing over a 30-day period for all patients and a separate curve for the primary outcome results for morphine equivalent dosing over a 30-day period for female patients (i.e., the historical trends for determined daily morphine milligram equivalent for patients is displayed in a graphical format).).
	The motivations and rationales for modifying the prescription drug management program accountability method and system taught by DeFrank, in view of: Gupta; Clark; Miller; and Purich, described in the analysis of the obviousness rejections of claims 1, 3, 11, and 13 described above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: DeFrank et al. (Pub. No. US 2018/0174673), as modified in view of: Gupta et al. (Pub. No. US 2018/0374580); Clark (Pub No. US 2019/0355451); and Miller et al. (Pub. No. US 2008/0015894), as applied to claims 1 and 11  above, and further in view of:
- Maman et al. (Pub. No. US 2012/0253139).
	
Regarding claims 5 and 15,
	
- The combination of: DeFrank, as modified in view of: Gupta; Clark; and Miller, teach the limitations of: claim 1 (which claim 5 depends on); and claim 11 (which claim 15 depends on), as described above.
	- The combination of: DeFrank, as modified in view of: Gupta; Clark; and Miller, does not explicitly teach a method and system, wherein:
		- the enhanced toxicology report includes one or more drug consistency scores based on the drug consistency assessment, wherein each particular drug consistency score is indicative of a match between a particular drug identified in either or both of the controlled substance prescription data and the laboratory test results for the patient (as described in claims 5 and 15).
	- However, in analogous art of systems and methods for managing medical content, Maman teaches a method and system, wherein:
		- the enhanced toxicology report includes one or more drug consistency scores based on the drug consistency assessment, wherein each particular drug consistency score is indicative of a match between a particular drug identified in either or both of the controlled substance prescription data and the laboratory test results for the patient (as described in claims 5 and 15) (Maman, paragraphs [0040] and [0062]; Paragraph [0040] teaches that medical concepts and relationships (e.g., a concept may be a medication, a condition, etc., and a relationship may be an interaction between medications, or an interaction between a condition and a medications, etc.) may be matched 203 to a patient medical profile (e.g., using ontology-based recommendation or matching methods) (i.e., drug consistency assessments).  The matching concepts/relationships may be scored 204 for relevance to the patient medical profile (i.e., providing scores for the drug consistency assessments).  Paragraph [0062] teaches that a recommendation component may calculate for each patient a personalized relevance score rel(u|p) based on the similarity (e.g., cosine similarity) of the update content to the patient’s PHR profile.  The relevance score further boosts various matching medical entities according to their association strength with the patient.  For example, a matching medication that the patient currently consumes, or an allergy that the patient currently suffers from, will be assigned with a relatively higher relevance score compared to all other matching entities (i.e., the drug consistency scores is indicative of matching a particular drug identified in the patient’s controlled substance prescription data and lab test results).  Paragraph [0062] teaches that this feature is beneficial for tailoring recommendations to patients which are most relevant to the personal health of each patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing medical content at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of: Gupta; Clark; and Miller, to incorporate a step and feature directed to calculating personalized relevance scores for how well each medication that the patient is taking matches the patient’s condition(s), as taught by Maman, in order to tailor recommendations to patients which are most relevant to the personal health of each patient. See Maman, paragraph [0062]; see also MPEP § 2143 G.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: DeFrank et al. (Pub. No. US 2018/0174673), as modified in view of: Gupta et al. (Pub. No. US 2018/0374580); Clark (Pub No. US 2019/0355451); Miller et al. (Pub. No. US 2008/0015894); and Maman et al. (Pub. No. US 2012/0253139), as applied to claims 5 and 15 above, and further in view of:
- Lutgen et al. (Pub. No. US 2003/0167189);
- Steigauf et al. (Pub. No. US 2016/0350919); and
- Evans et al. (Pub. No. US 2014/0108024).
	
Regarding claims 6 and 16,
	
- The combination of: DeFrank, as modified in view of: Gupta; Clark; Miller; and Maman, teach the limitations of: claim 5 (which claim 6 depends on); and claim 15 (which claim 16 depends on), as described above.
		- The combination of: DeFrank, as modified in view of: Gupta; Clark; Miller; and Maman, does not explicitly teach a method and system, wherein:
			- each particular drug consistency score indicates: (i) a prescribed and detected condition in which the particular drug is identified in both of the controlled substance prescription data and the laboratory test results for the patient; (ii) a detected but not prescribed condition in which the particular drug is identified in the laboratory test results for the patient but not the controlled substance prescription data; and (iii) an inconsistent condition in which (a) the particular drug is a drug metabolite of a parent drug and is identified in the laboratory test results for the patient and the controlled substance prescription data indicates a prescription for the parent drug, or (b) the particular drug is identified in the controlled substance prescription data and the laboratory test results for the patient indicate that the particular drug is not present at a prescribed amount in the patient (as described in claims 6 and 16).
		- However, in analogous art of systems and methods for drug-disease matching, Lutgen teaches a method and system, wherein:
			- each particular drug consistency score indicates (i) a prescribed and detected condition in which the particular drug is identified in both of the controlled substance prescription data and the laboratory test results for the patient (as described in claims 6 and 16)  (Lutgen, paragraphs [0004] and [0046]; Paragraph [0046] teaches that after a link has been established between a pharmacy and a physician or facility claim, the present embodiment of the invention calculates a score (i.e., a drug consistency score), or weight value, that represents the degree of confidence that the prescribed drug was actually prescribed for the diagnosis the present embodiment of the invention identified (i.e., the score is indicative of a prescribed and detected condition being matched with a drug that is in the patient’s prescription and lab test records).  Paragraph [0004] teaches that this feature is beneficial for providing information on the newest drugs which are approved by the FDA.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for drug-disease matching at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of: Gupta; Clark; Miller; and Maman, to incorporate a step and feature directed to including score that is indicative of a detected condition being match with a drug in a patient’s records, as taught by Lutgen, in order to provide information on the newest drugs which are approved by the FDA. See Lutgen, paragraph [0004]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for processing electronic medical data, Steigauf teaches a method and system, wherein:
			- each particular drug consistency score indicates (ii) a detected but not prescribed condition in which the particular drug is identified in the laboratory test results for the patient but not the controlled substance prescription data (as described in claims 6 and 16) (Steigauf, paragraph [0052]; Paragraph [0052] teaches that a trained image data recognition model is utilized to generate a score (e.g., confidence score), ranking, or other metric of detected medical conditions within the imaging data (operation 550) (i.e., a drug consistency score indicating detected but not prescribed conditions).  Based on this score, ranking, or other metric of detected medical conditions, a set of positive or negative findings for certain medical conditions may be determined (operation 560).  For example, a set of positive findings for the occurrence of a pulmonary embolism within images of a patient’s lungs may correspond to output characteristics that indicate of the likelihood of an embolism being present within multiple images, the areas of the images in which the embolism has been detected, measurements of the images relating to the condition such as the size of the embolism within specific images, correlation to other reported or detected medical conditions that may indicate a presence of the embolism, and the like (i.e., a score which indicates the detection of conditions identified in the laboratory results).  Paragraph [0052] teaches that this feature is beneficial for detecting areas and measurements within patient data which correlate to other reported or detected medical conditions.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for drug-disease matching at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of: Gupta; Clark; Miller; Maman; and Lutgen, to incorporate a step and feature directed to including score that is indicative of a detected, but undiagnosed condition being present based on analysis of patient data, as taught by Steigauf, in order to detect areas and measurements within patient data which correlate to other reported or detected medical conditions. See Steigauf, paragraph [0052]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods for managing medical treatment plan and implementation compliance, Evans teaches a system and method, wherein:
			- each particular drug consistency score indicates (iii) an inconsistent condition in which (a) the particular drug is a drug metabolite of a parent drug and is identified in the laboratory test results for the patient and the controlled substance prescription data indicates a prescription for the parent drug, or (b) the particular drug is identified in the controlled substance prescription data and the laboratory test results for the patient indicate that the particular drug is not present at a prescribed amount in the patient (as described in claims 6 and 16) (Evans, paragraphs [0020] and [0033]; Paragraph [0033] teaches that a severity determination may be designed to rank or rate the severity of the treatment plan deviation from the treatment guidelines. The ranking or rating may include, but is not limited to, a number ranking (i.e., a score), a color ranking, or a letter ranking.  Any type of ranking may be used that differentiates between different levels of severity. For example, a medium level ranking may indicate an inconsistency between the treatment guidelines (i.e., the score indicates an inconsistent condition between the treatment guidelines and the treatment (e.g., a prescribed drug).  Paragraph [0020] teaches that this feature is beneficial for standardizing or enforcing quality of care measures for preventing errors or omissions in the treatment of patients.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing medical treatment plan and implementation compliance at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of: Gupta; Clark; Miller; Maman; Lutgen; and Steigauf, to incorporate a step and feature directed to including score that is indicative of detecting and inconsistency between treatment guidelines and the patient’s treatment, as taught by Evans, in order standardize or enforce quality of care measures for preventing errors or omissions in the treatment of patients. See Evans, paragraph [0020]; see also MPEP § 2143 G.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: DeFrank et al. (Pub. No. US 2018/0174673), as modified in view of: Gupta et al. (Pub. No. US 2018/0374580); Clark (Pub No. US 2019/0355451); and Miller et al. (Pub. No. US 2008/0015894), as applied to claims 1 and 11 above, and further in view of:
- Bowen, Jr. et al. (Pub. No. US 2014/0149139).

	Regarding claims 7 and 17,
		- The combination of: DeFrank, as modified in view of: Gupta; Clark; and Miller, teach the limitations of: claim 1 (which claim 7 depends on); and claim 11 (which claim 17 depends on), as described above.
	- The combination of: DeFrank, as modified in view of: Gupta; Clark; and Miller, does not explicitly teach a method and system, wherein:
		- the enhanced toxicology report corresponding to the patient includes a graphical element indicative of prescriptions of controlled substances issued to the patient for the relevant time period (as described in claims 7 and 17).
	- However, in analogous art of methods and systems for providing access to health care information, Bowen, Jr. teaches a method and system, wherein:
		- the enhanced toxicology report corresponding to the patient includes a graphical element indicative of prescriptions of controlled substances issued to the patient for the relevant time period (as described in claims 7 and 17) (Bowen, Jr., paragraphs [0040] and [0063]; Paragraph [0040] teaches that exemplary health care information may be, but is not limited to, active medications, inactive medications, medication lists, drug interactions, physician's instructions, physician's notes, disease interactions, dosage, dose warnings, x-ray images, x-ray information, prescription information, hospital records, lab results, procedure information, procedure results, insurance information, pharmaceutical information, and combinations thereof.  Further, paragraph [0040] teaches that the interactive patient interface includes one or more of an active medications list, an all prescription list (i.e., a graphical element indicative of prescriptions of controlled substances issued to the patient), and an inactive medications list.).  Paragraph [0063] teaches that this feature is beneficial for providing an individual with access to medication records.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for providing access to health care information at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of: Gupta; Clark; and Miller, to incorporate a step and feature directed to including a graphical element indicating all of the prescriptions issued to the patient in a list, as taught by Bowen, Jr., in order to provide an individual with access to medication records. See Bowen, Jr., paragraph [0063]; see also MPEP § 2143 G.

Regarding claims 8 and 18,
	- The combination of: DeFrank, as modified in view of: Gupta; Clark; Miller; and Bowen, Jr., teach the limitations of: claim 7 (which claim 8 depends on); and claim 17 (which claim 18 depends on), as described above.
	- Bowen, Jr. further teaches a method and system, wherein:
		- the graphical element includes a list of prescribers that issued the prescriptions (as described in claims 8 and 18) (Bowen, Jr., paragraph [0040]; Paragraph [0040] teaches that the each of the lists may include on or more of frequency of prescription, quantity, duration of prescription, prescription notes, prescribing physician (i.e., the graphical element includes a list of prescribers that issued the prescriptions), Rx number, date of prescription, pharmaceutical or trademark name of prescription, and number of refills remaining related to a medication on that list.).
The motivations and rationales for modifying the prescription drug management program accountability method and system taught by DeFrank, in view of: Gupta; Clark; Miller; and Bowen, Jr., described in the analysis of the obviousness rejections of claims 1, 7, 11, and 17 described above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: DeFrank et al. (Pub. No. US 2018/0174673), as modified in view of: Gupta et al. (Pub. No. US 2018/0374580); Clark (Pub No. US 2019/0355451); Miller et al. (Pub. No. US 2008/0015894); and Bowen, Jr. et al. (Pub. No. US 2014/0149139), as applied to claims 8 and 18 above, and further in view of:
- Mayaud (Pub. No. US 2002/0042726).

Regarding claims 9 and 19,
	- The combination of: DeFrank, as modified in view of: Gupta; Clark; Miller; and Bowen, Jr., teach the limitations of: claim 8 (which claim 9 depends on); and claim 18 (which claim 19 depends on), as described above.
	- The combination of: DeFrank, as modified in view of: Gupta; Clark; Miller; and Bowen, Jr., does not explicitly teach a method and system, wherein:
		- the graphical element illustrates overlap of prescriptions of controlled substances issued to the patient for the relevant time period from multiple prescribers (as described in claims 9 and 19).
	- However, in analogous art of systems and methods for managing prescriptions, Mayaud teaches a system and method, wherein:
		- the graphical element illustrates overlap of prescriptions of controlled substances issued to the patient for the relevant time period from multiple prescribers (as described in claims 9 and 19) (Mayaud, paragraph [0203]; Paragraph [0203] teaches that an approach with inherent features of the prescription management system is assembly of a patient’s prescription history record, whereby that record provides a current record of new prescriptions.  Further, paragraph [0203] teaches that common abuse can be controlled wherein a patient presents a problem or condition to more than one physician to obtain multiple prescriptions with a view to indulging in abusive ingestion or illicit resale (i.e., the prescription history record shows an overlap of prescriptions of controlled substances that have been issued to the patient from multiple prescribers).  Paragraph [0203] teaches that this feature is beneficial for enabling physicians and pharmacists to see a similar current prior prescription has been issued, so they can refuse to duplicate it.  Paragraph [0203] teaches that this feature is also beneficial for monitoring and possibly preventing intentional prescription abuse.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing prescriptions at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of: Gupta; Clark; Miller; and Bowen, Jr., to incorporate a step and feature directed to including a patient prescription history record from all of the patient’s prescribing parties, as taught by Mayaud, in order to monitor and possibly prevent intentional prescription abuse. See Mayaud, paragraph [0203]; see also MPEP § 2143 G.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: DeFrank et al. (Pub. No. US 2018/0174673), as modified in view of: Gupta et al. (Pub. No. US 2018/0374580); Clark (Pub No. US 2019/0355451); and Miller et al. (Pub. No. US 2008/0015894), as applied to claims 1 and 11 above, and further in view of:
- Cha et al. (Pub. No. US 2002/0042726).

	Regarding claims 10 and 20,
- The combination of: DeFrank, as modified in view of: Gupta; Clark; and Miller, teach the limitations of: claim 1 (which claim 10 depends on); and claim 11 (which claim 20 depends on), as described above.
	- The combination of: DeFrank, as modified in view of: Gupta; Clark; and Miller, does not explicitly teach a method and system, wherein:
		- the enhanced toxicology report corresponding to the patient includes a historical trend of the overdose risk score for the patient (as described in claims 10 and 20).
	- However, in analogous art of methods and systems for analyzing patient information, Cha teaches a method and system, wherein:
			- the enhanced toxicology report corresponding to the patient includes a historical trend of the overdose risk score for the patient (as described in claims 10 and 20) (Cha, paragraphs [0041] and [0134]; Paragraph [0134] teaches that the system includes a risk reports screen 1500, that may also display a patient risk scores table 1514, which displays the patients who are the greatest risk of experiencing the outcome (i.e., patients with the highest risk score), along with corresponding patient information.  As shown, the table may display the following information for each patient: name 1515, age 1516, gender 1517, contact information 1518, risk score 1519, and/or the trend over a predetermined period of time of the patient's risk score 1520 (i.e., the report includes a historical trend of the overdose risk score for the patient).  Paragraph [0041] teaches that this feature is beneficial for analyzing patient information in order to learn important risk factors for predicting various adverse events, and/or to predict the likelihood that particular patients will experience such adverse events.).
	Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for analyzing patient information at the time of the effective filing date of the claimed invention to further modify the prescription drug management program accountability method and system taught by DeFrank, as modified in view of: Gupta; Clark; and Miller, to incorporate a step and feature directed to including a historical trend of the patient’s overdose risk score in the report, as taught by Cha, in order to predict the likelihood that a patient will experience an adverse event. See Cha, paragraph [0041]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686